DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 23, it is unclear if “at least two reinforcing layers” are the same or different from “one or more reinforcing portions” as recited in claim 1.  Note: claim 23 is dependent on claim 1; claim 1 recites “one or more reinforcing portions”.  Clarification is required.  For the purpose of examination, the Office is interpreting, at least two reinforcing layers” as “one or more reinforcing portions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eull et al. U.S. Patent No. (8,617,199).
With respect to claim 1, Eull et al. discloses a support article or a nasal dilator (abstract) and (figs.1-2 and 4), comprising: 
a backing (2, fig.2) having a front major surface or second major surface and a rear major or first major surface ([Col.1], lines 31-33); 
an adhesive (5, fig.2) adjacent to least a portion of the rear major surface of the backing ([Col.1], lines 33-36), the adhesive capable of adhering the support article to the user (shown in phantom in fig.4); and 
one or more reinforcing portions or springs (4, figs.1-4) and ([Col.6], lines 50-67) adjacent to at least a portion of the rear major surface of the backing or the front major surface of the backing.  
With respect to claim 2, Eull et al. discloses a release liner (6, fig.2) adjacent to at least a portion of the adhesive ([Col.3], lines 27-36).  
With respect to claim 3, Eull et al. discloses the backing includes at least one of a polyurethane film ([Col.5], lines 27-57).  

With respect to claim 12, Eull et al. discloses the adhesive is a pressure sensitive adhesive and is selected from at least one of the following adhesive classes: polyacrylate adhesives ([Col.6], lines 13-27).  
With respect to claim 14, Eull et al. discloses the reinforcing portion(s) cover between about 10% and about 75% ([Col.3], lines 1-4).  
With respect to claim 26, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, Eull et al. discloses a method of applying a support article, comprising: removing a liner from a rear major surface of the support article to expose an adhesive; positioning the support article adjacent to a user's body in a desired location; applying the support article to the user such that the adhesive contacts the user's skin; and putting pressure on the support article to cause the adhesive to adhere to the user's skin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eull et al. as applied to claim 1 above, and further in view of Joseph et al. U.S. Publication No. (6,107,219).
With respect to claims 5 and 13, Eull et al. substantially discloses the invention as claimed except  the backing includes conjugate multicomponent melt spun fibers.  
Joseph et al., however, teaches a breathable backing for an adhesive article (abstract) wherein the backing substrate comprises a conjugate multicomponent melt spun fibers ([Col.24], lines 10-17).
In view of the teachings of Joseph et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backing of Eull et al., by incorporating a conjugate multicomponent melt spun fibers in order to prevent maceration of the skin of the user ([Col.1], lines 18-20 and 56-59) of Joseph et al. 
With respect to claim 13, the combination of Eull et al./Joseph et al. substantially discloses the invention as claimed.  Joseph et al. further teaches the backing and adhesive form a conjugate multicomponent system ([Col.24], lines 10-17).


Claims 6, 8-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eull et al.
With respect to claim 6, Eull et al. substantially discloses the invention as claimed except  the backing has a breathability and/ porosity of between about 3 and about 12 mm H20 measured using the pressure drop test.  Eull et al. however, discloses ([Col.5], lines 21-33), the breathable backing layer advantageously should transmit moisture vapor at a rate equal to or greater than human skin. In some embodiments, the adhesive coated backing layer transmits moisture vapor at a rate of at least 300 g/m.sup.2/24 hrs/37.degree. C./100-10% RH, frequently at least 700 g/m.sup.2/24 hrs/37.degree. C./100-10% RH, and most typically at least 2000 g/m.sup.2/24 hrs/37.degree. C./100-10% RH using the inverted cup method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the backing having a breathability and/or porosity of between about 3 and about 12 mm H20 measured using the pressure drop test since the breathable backing layer advantageously should transmit moisture vapor at a rate equal to or greater than human skin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 8, Eull et al. substantially discloses the invention as claimed except   at least one of the backing or the backing and adhesive combination has a cross- directional tensile strength of between about 4 lbf (17.8 N) and about 9 lbf (40.0 N) and/or a machine-directional tensile strength of between about 5 lbf (22.2 N) and about 10 lbf (44.5 N), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the backing or the backing and adhesive combination of Eull et al. to have a cross- directional tensile strength of between about 4 lbf (17.8 N) and about 9 lbf (40.0 N) In re Aller, 105 USPQ 233.
With respect to claim 9, Eull et al. substantially discloses the invention as claimed except   at least one of the backing or the backing and adhesive combination has a cross- directional elongation at break of between about 600% and about 900% and/or a machine- directional elongation at break of between about 350% and about 1000%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the backing or the backing and adhesive combination of Eull et al. to have a cross- directional elongation at break of between about 600% and about 900% and/or a machine- directional elongation at break of between about 350% and about 1000% of in order to evaluate the mechanical property of the backing or the backing and adhesive combination,  
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 24, Eull et al. substantially discloses the invention as claimed except the at least one of the reinforcing portions is separate from the support article and can be independently applied by the user before the full support article is applied.  Eull et al. however, suggests in ([Col.4], lines 35-41) in an alternate exemplary embodiment as shown in FIG. 2, the nasal spring elements 4 can be located between the breathable backing layer 2 and the release liner 6, without the presence of a breathable facing layer. The nasal spring elements 4 will .
Claim 15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eull et al. as applied to claim 1 above, and further in view of Gary et al. U.S. Publication No. (2012/0004683 A1).
With respect to claim 15, Eull et al. substantially discloses the invention as claimed except the one or more reinforcing portions include at least one of foam or a shaped memory material.  Eull et al., however, disclose the one or more reinforcing portions are made of a spring material ([Col.3], lines 1-11) and ([Col.4], lines 17-29).
Gary et al., however, teaches in an analogous art a nasal dilator (abstract) and (figs.4a-8) comprising a backing (210) an adhesive (230) and one or more reinforcing portions or spring element (240) made of shape memory [0061] and [0018] and [0033].
In view of the teachings of Gary et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spring from which the one or more reinforcing portions are made of Eull et al. by forming it of a memory shaped material in order to provide tension to the backing [0021] of Gary et al.
With respect to claim 18, the combination of Eull et al./Gary et al. substantially discloses the one or more reinforcing portions comprising spring is formed of a shape memory polymer [as disclosed by Applicant’s invention], however, did not explicitly discloses that the one or more reinforcing portions has a Shore A hardness is between about 10 and about 100 when measured where the claimed and prior art products are identical or substantially identical in composition, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), as such, the one or more reinforcing portions would have inherently possess the aforementioned characteristics based on the factual evidence of being made from the same material.
 With respect to claim 19, the combination of Eull et al./Gary et al. substantially discloses the one or more reinforcing portions comprising spring is formed of a shape memory polymer [as disclosed by Applicant’s invention], however, did not explicitly discloses that the one or more reinforcing portions has a cross-directional tensile strength of between about 13 lbf (57.8 N) and about 28 lbf (129.0 N) and/or a machine-directional tensile strength of between about 16 lbf (71.2 N) and about 31 lbf (137.9 N), however, where the claimed and prior art products are identical or substantially identical in composition, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by 
With respect to claim 21, the combination of Eull et al./Gary et al. substantially discloses the one or more reinforcing portions comprising spring is formed of a shape memory polymer [as disclosed by Applicant’s invention], however, did not explicitly discloses that the one or more reinforcing portions have an elongation at break of between about 10% and about 50%, however, where the claimed and prior art products are identical or substantially identical in composition, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), as such, the one or more reinforcing portions would have inherently possess the aforementioned characteristics based on the factual evidence of being made from the same material.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eull et al. as applied to claim 1 above, and further in view of Beaudry U.S. Publication No. (2005/0027230A1).
With respect to claim 23, Eull et al. substantially discloses the invention as claimed except at least two reinforcing layers that are on layered on one another.  
Beaudry however, teaches in analogous art a nasal lifting mechanism comprising a backing (30 and 50, figs. 4 and 18) comprising at least two reinforcing layers or springs (22, 24) and [0134] that are on layered on one another (as shown in figs.4 and 18).
In view of the teachings of Beaudry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reinforcing layers of Eull et al. to be configured to be layered on one another in order to create a leaf spring action and a stronger spring action [0136] of Beaudry.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 16-17 which recite features not taught or suggested by the prior art of record.
the one or more reinforcing portions comprise: an adhesive layer having first and second major surfaces; a first foam layer adjacent to first major surface of the adhesive layer; a second foam layer adjacent to second major surface of the adhesive layer; a first skin layer adjacent to first foam layer; and a second skin layer adjacent to second foam layer, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 16.
Claim 17 is allowed insofar as they depend from the allowed claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786